UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


                                 )
TIFARAH CHENAL MCDANIEL,         )
                                 )
               Plaintiff,        )
                                 )
          v.                     ) Civil Action No. 11-545 (EGS)
                                 )
FEDITC LLC,                      )
FEDERAL IT CONSULTING,           )
                                 )
               Defendant.        )
                                 )

                          MEMORANDUM OPINION

     On February 18, 2011, plaintiff Tifarah C. McDaniel,

proceeding pro se, filed a complaint in the Superior Court of the

District of Columbia against defendant FEDITC LLC (“FEDITC”) for

retaliation and wrongful termination.1    Defendant timely removed

the action to this Court.    Pending before the Court is

defendant’s motion to dismiss plaintiff’s complaint for lack of

personal jurisdiction and forum non conveniens.     Upon

consideration of defendant’s motion, the response and reply

thereto, the applicable law, the entire record, and for the

reasons set forth below, the Court hereby GRANTS defendant’s

motion to dismiss.

     1
          Plaintiff’s complaint does not specify the law under
which she is seeking relief. Plaintiff alleges, however, that
the “EEOC has granted me a right to sue letter; EEOC could not
find any violation of sexual harassment by the client . . . .
Nonetheless, I endured retaliated [sic] against by the defendant
for my complaint which led to wrongful termination.” Compl. at
3:1-6. Accordingly, the Court understands that plaintiff intends
to bring suit under Title VII of the Civil Rights Act of 1964.
I.   BACKGROUND

     Defendant FEDITC is a minority-owned Maryland limited

liability company specializing in information technology, with

its principal place of business in Rockville, Maryland.     Def.

Mot. Ex. 1, Declaration of Richard Goudie (“Goudie Decl.”), Doc.

No. 5-2, ¶ 3.     On or about July 24, 2008, FEDITC hired plaintiff

Tifarah McDaniel for contract work in Alexandria, Virginia.

Goudie Decl. ¶ 4.    At the time of her employment with FEDITC,

plaintiff was a resident of Virginia.2    Compl. at 4:1-2; Pl. Opp.

at 2 (“[A]t the time of my employment with the defendant, I lived

in Alexandria, Virginia . . . .”).

     Plaintiff alleges that within a week of her employment, she

began experiencing “harassing behaviors, comments and remarks of

me [sic] sexual involvement with co-workers.”      Compl. at 2:8-10.

Plaintiff alleges that she complained about this behavior to

FEDITC managers by e-mail but received no response about how the

incident would be handled.    Compl. at 2:14-18.   On August 8,

2008, plaintiff’s employment was terminated, purportedly due to a

security breach.    Def. Mot. Ex. 2, Amended Charge of

Discrimination, Doc. No. 5-3, at 1 (“Am. Charge”).

     On September 4, 2008, plaintiff filed a complaint against



     2
          Prior to her employment with FEDITC, plaintiff was a
resident of California. Compl. at 4:1. Plaintiff currently
resides in Washington, DC. See Notice of Removal Ex. 3, Summons,
Doc. No. 1-3.

                                   2
FEDITC with the Equal Employment Opportunity Commission (“EEOC”),

charging discrimination based on race and retaliation under Title

VII of the Civil Rights Act of 1964.      Pl. Opp. Ex. 1, Charge of

Discrimination, Doc. No. 7-1, at 1.      This complaint was later

amended to add a charge of discrimination on the basis of sex.

See Am. Charge at 1.   Both complaints were cross-filed with the

Alexandria, Virginia Office of Human Rights.      The EEOC ultimately

dismissed plaintiff’s charges and closed its investigation on

November 23, 2010, finding no information sufficient to establish

a statutory violation by FEDITC.       Pl. Opp. Ex. 5, Dismissal and

Notice of Rights, Doc. No. 7-1.

     Plaintiff subsequently filed suit in the Superior Court of

the District of Columbia and served notice of the complaint on

defendant by mail to its principal business address in Rockville,

Maryland.   Notice of Removal Ex. 1, Affidavit of Service, Doc.

No. 1-1.    Plaintiff seeks monetary relief in excess of $100,000

for lost wages, as well as compensatory damages.      Compl. at 4:14-

16 (seeking monetary relief in the amount of $52,000 per year for

two years); Pl. Opp. at 4 (requesting “2.5 years of back pay and

compensatory damages amounting $140,000 or greater”).

     Defendant timely removed plaintiff’s action to this Court on

grounds of diversity and federal question jurisdiction.3      On April


     3
          Based on the facts set forth in plaintiff’s complaint,
the Court finds that it has subject-matter jurisdiction over this
action. Plaintiff has not sought to remand this action to

                                   3
5, 2011, defendant moved to dismiss plaintiff’s complaint for

lack of personal jurisdiction, pursuant to Federal Rule of Civil

Procedure 12(b)(2), and for forum non conveniens, pursuant to 28

U.S.C. § 1404.    Defendant’s motion to dismiss is now ripe for

consideration by the Court.

II.   ANALYSIS

      “It is plaintiff’s burden to make a prima facie showing that

the Court has personal jurisdiction over the defendants.”

Lammers Kurtz v. United States, 779 F. Supp. 2d 50, 51 (D.D.C.

2011) (quoting Ballard v. Holinka, 601 F. Supp. 2d 110, 117

(D.D.C. 2009)).    A plaintiff must plead specific facts providing

a basis for personal jurisdiction.    Kurtz, 779 F. Supp. 2d at 51.

Although complaints filed by pro se plaintiffs are to be

liberally construed, see Erickson v. Pardus, 551 U.S. 89, 94

(2007), “[p]ro se plaintiffs are not freed from the requirement

to plead an adequate jurisdictional basis for their claims.”

Kurtz, 779 F. Supp. 2d at 51 (quoting Gomez v. Aragon, 705 F.

Supp. 2d 21, 23 (D.D.C. 2010)).

      In the D.C. Circuit, personal jurisdiction “must be

determined by reference to District of Columbia law.”    United

States v. Ferrara, 54 F.3d 825, 828 (D.C. Cir. 1995).    District

of Columbia law provides three avenues by which a court may




Superior Court.

                                  4
exercise personal jurisdiction over a defendant.    The Court will

address each in turn.

     First, under D.C. Code section 13-422, “[a] District of

Columbia court may exercise personal jurisdiction over a person

domiciled in, organized under the laws of, or maintaining his or

its principal place of business in, the District of Columbia as

to any claim for relief.”    Here, it is undisputed that FEDITC is

a Maryland limited liability corporation that maintains its

principal place of business in Rockville, Maryland.    Accordingly,

FEDITC does not fall within the scope of D.C. Code section 13-

422, and this Court cannot exercise personal jurisdiction over

defendant on these grounds.

     A court may nonetheless exercise jurisdiction over a non-

resident defendant under the District of Columbia “long-arm”

statute, set forth at section 13-423 of the D.C. Code.    This

statute allows District of Columbia courts to exercise

jurisdiction over “acts of a defendant that touch and concern the

forum.”   See Steinberg v. Int’l Criminal Police Org., 672 F.2d

927, 928 (D.C. Cir. 1981).    To establish so-called “specific”

jurisdiction over a non-resident defendant, plaintiff must plead

facts sufficient to show that the defendant, acting directly or

through an agent, engages in certain types of conduct in the

District, including, among other things, transacting business in

the District of Columbia or contracting to supply services in the


                                  5
District of Columbia.      D.C. Code § 13-423(a).   However, where

jurisdiction is based solely on this provision, “only a claim for

relief arising from acts enumerated in this section may be

asserted against [the defendant].”      D.C. Code   § 13-423(b)

(emphasis added).

     While plaintiff’s complaint itself contains no allegation

that FEDITC engages in activity in the District of Columbia, in

her opposition to defendant’s motion to dismiss, plaintiff does

contend that FEDITC “has ties to Washington DC by their

announcement March 2010 of jobs contracted in the Washington DC

area.”    Pl. Opp. at 2.    As support, plaintiff points to FEDITC’s

website, which indicates that defendant had secured at least one

contract for services in the District of Columbia as of March

2010.    Pl. Opp. Ex. 6, Doc. No. 7-1.    The Court finds these

allegations insufficient to support specific personal

jurisdiction over defendant FEDITC in this case.       Although

plaintiff may be correct that FEDITC contracts to supply services

in the District of Columbia, plaintiff has failed to demonstrate

that her retaliation claim is in any way related to the business

that FEDITC currently conducts in the District.       Rather, it is

undisputed that FEDITC hired plaintiff in 2008 solely to work on

a contract for services in Alexandria, Virginia.4      Accordingly,



     4
          It is also undisputed that plaintiff herself resided in
Virginia during her brief tenure at FEDITC.

                                    6
the Court concludes that it cannot assert specific personal

jurisdiction over defendant FEDITC under the District of Columbia

long-arm statute.5

     Finally, a court may exercise “general” personal

jurisdiction over a non-resident corporate defendant pursuant to

section 13-334 of the D.C. Code (the “General Jurisdiction

Statute”).   This statute provides for personal jurisdiction over

a foreign corporation “doing business in the District.”    D.C.

Code § 13-334(a).    This statute makes clear, however, that in

order for service to be “effectual to bring the corporation

before the court,” process must be served within the District of

Columbia.    Id. (“In an action against a foreign corporation doing

business in the District, process may be served on the agent of

the corporation or person conducting its business, or, when he is

absent and can not be found, by leaving a copy at the principal

place of business in the District, or, where there is no such

place of business, by leaving a copy at the place of business or

residence of the agent in the District . . . .”).    Even assuming

plaintiff has sufficiently alleged that FEDITC is doing business

in the District of Columbia, it is undisputed that plaintiff



     5
          Because the Court finds that plaintiff has failed to
plead sufficient facts under the District of Columbia long-arm
statute, it does not reach the second part of the specific
jurisdiction analysis, which is whether the exercise of personal
jurisdiction would satisfy the requirements of due process. See
Ferrara, 54 F.3d at 828.

                                  7
served FEDITC by mail to its principal place of business in

Rockville, Maryland, and not in the District of Columbia.      Such

service does not meet the requirements of D.C. Code section 13-

334.    See Gowens v. DynCorp, 132 F. Supp. 2d 38, 42 (D.D.C. 2001)

(finding service of process at company headquarters in Virginia

insufficient to confer general personal jurisdiction in the

District of Columbia).      Accordingly, the Court concludes that it

cannot assert general personal jurisdiction over defendant

FEDITC.

       For the foregoing reasons, the Court must GRANT defendant’s

motion to dismiss plaintiff’s complaint for lack of personal

jurisdiction.     Having found sufficient grounds to grant

defendant’s motion, the Court does not reach defendant’s

arguments regarding forum non conveniens.

III. CONCLUSION

       Defendant’s Motion to Dismiss Plaintiff’s Complaint is

hereby GRANTED.      An appropriate Order accompanies this Memorandum

Opinion.

       SO ORDERED.

Signed:     EMMET G. SULLIVAN
            United States District Judge
            November 18, 2011

Notice to:
Tifarah C. McDaniel
P.O. Box 15377
Washington, DC 20003-0377


                                    8